During the argument counsel for the State used language which is claimed to have been obviously harmful, and upon which we are urged to predicate a reversal. No objection was made to the argument at the time and the trial court was not requested to take any action thereon. So far as the record shows the trial court was not aware of any objection to the argument until the bill of exception complaining of it was presented to him seventy-five days later.
We have held many times that to be available objection to argument must be made at the time of the argument. Harris v. State, 93 Tex.Crim. Rep., 249 S.W. 485; Salinas v. State, 18 S.W.2d 663; Thompson v. State, 116 Tex. Crim. 437,34 S.W.2d 250; Crowley v. State, 117 Tex. Crim. 372,35 S.W.2d 437; Herms v. State, 87 S.W.2d 717. Article 2237, R. C. S., relating to bills of exception, *Page 524 
provides that either party who during the progress of a cause is dissatisfied with "any ruling, opinion or other action of the court may except thereto at the time the said ruling ismade or announced or such action taken."
It is insisted, however, that if the argument is so obviously harmful that its effect could not be controlled by the court directing the jury to disregard it that there is then no necessity for any objection being urged at the time the argument is made. In support of such contention we are cited by appellant to Richardson v. State, 127 Tex.Crim. Rep.,77 S.W.2d 215; Beckham v. State, 123 Tex.Crim. Rep.,58 S.W.2d 102, and quite a number of other cases. All of these cases have been examined. Most of them turn upon the proposition that it was not necessary for accused to preserve his point on account of his failure to request the court to direct the jury to disregard the argument complained of because it was obviously harmful, but an examination of the opinions relied on by appellant will show that in practically every instance it is recited in the opinion that timely and proper objection was made to the argument upon which the exception was predicated.
Another matter presented in appellant's motion for rehearing is a claimed error of the court in excluding the statement made by appellant to a witness claimed to have been a res gestate statement. We have again examined the bill and find no recitals therein which would in any way rebut the presumption obtaining that the ruling of the court in excluding the evidence was correct.
The other matters presented in appellant's motion for rehearing have been investigated a second time and are not thought to present any error upon which a reversal may be predicated.
The motion for rehearing is overruled.
Overruled.